Exhibit 10.1

EMPLOYMENT AGREEMENT

This Executive Employment Agreement dated as of June 6, 2016 (the “Agreement”),
is by and between ORAGENICS, INC., a Florida corporation, (the Company”), and
ALAN JOSLYN (the “Executive”).

WHEREAS, the Company is a biotechnology company currently engaged in the
business of research, development, and sales of proprietary products and
technologies;

WHEREAS, the Executive has accepted an offer to be employed as the Chief
Executive Officer and President of the Company, upon the terms and conditions
set forth herein.

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive for the period provided in this Agreement and the Executive is willing
to serve in the employ of the Company for such period upon the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties intending to be legally bound, hereby agree as follows:

1. EMPLOYMENT. The Company will employ the Executive as the President and Chief
Executive Officer of the Company, and the Executive agrees to serve in such
capacities and provide his services to the Company on the terms and conditions
set forth in this Agreement.

2. POSITION AND DUTIES. On and after the date of this Agreement, the Executive
will serve as the President and Chief Executive Officer of the Company. The
Executive agrees that during the Term (as defined below) he shall dedicate his
full business time, attention and energies to performing his duties to the
Company, as prescribed by the Board of Directors (the “Board”). The Executive
will manage the business affairs of the Company and perform the duties typically
assigned to the chief executive officer of a similarly situated company in the
Company’s industry. The Executive shall also perform such other reasonable
duties as may hereafter be assigned to him by the Board, consistent with his
abilities and position as the Chief Executive Officer and President, including
serving as a member of the Board and providing such further services to the
Company as may reasonably be requested of him. The Executive will report to the
Board of the Company, and carry out the decisions and otherwise abide by and
enforce the rules and policies of the Company.

The Executive shall devote his best efforts to the business and affairs of the
Company and, during the Term, shall observe at all times the covenants regarding
non-competition, and confidentiality provided in Sections 5, 6 and 7 below. The
Company and Executive acknowledge and agree that, during the Term, Executive
shall be permitted to (i) serve on corporate, civic or charitable boards or
committees, and (ii) manage passive personal investments, so long as any such
activities do not unduly interfere with the performance of Executive’s
responsibilities as an executive officer of the Company in accordance with this
Agreement.



--------------------------------------------------------------------------------

The Executive will be based in Tampa, Florida.

3. TERM. The term of this Agreement shall start on the date hereof (the
“Effective Date”) and end on the first anniversary of the Effective Date (the
“Initial Term”). The term of the Agreement shall be extended for an additional
twelve (12) months after the end of the Initial Term, unless terminated by the
Company or the Executive by written notice to the other Party provided not later
than thirty (30) days prior to the end of such Initial Term, subject to
termination pursuant to Section 8 below (the “Term”). However, the provisions of
Sections 5, 6 and 7 shall continue in force in accordance with the provisions
therein and shall survive the expiration or termination of the Term and this
Agreement.

4. COMPENSATION AND BENEFITS.

(a) Base Salary. The Executive’s annual base salary shall be three hundred and
fifty thousand dollars ($350,000) per year, which shall be payable by the
Company to the Executive in installments consistent with the Company’s normal
payroll schedule, subject to customary withholding as required by applicable
law. This annual base salary shall be reviewed by the Board periodically, and
the Board may adjust the Executive’s annual base salary from time to time as the
Board deems to be appropriate subject to performance and market conditions.

(b) Signing Bonus. On the Effective Date, the Company will pay the Executive a
one-time bonus payment of twenty-five thousand dollars ($25,000), subject to
customary withholding as required by applicable law.

(c) Incentive Compensation. During the Term, the Executive shall also be
eligible to receive annual performance bonus from the Company of up to fifty
percent (50%) of his annual base salary based upon appropriate Company-based and
individual-based targets specified by the Compensation Committee of the Board,
in its discretion, as approved by the full Board of Directors (the “Performance
Bonus”). The Executive’s Performance Bonus for 2016 (if any) shall be pro-rated
for a partial year of employment. The targets for each year shall be established
by the Compensation Committee no later than March 31 of that year. If awarded,
any Performance Bonus shall be paid only if (i) the Compensation Committee has
completed its year-end review of the Company’s financial statements and other
financial performance for the year and has certified no later than February 28
of the following year that the Executive has satisfied his performance targets
for the year, and (ii) the Executive remains an employee of the Company on the
date that the Compensation Committee certifies that the Performance Bonus has
been earned. If the Compensation Committee certifies that the Performance Bonus
has been earned, the Performance Bonus shall be paid on or before March 31 of
such year.

All such Performance Bonuses, as well as any equity awards which are granted to
the Executive or which become vested as a result of the satisfaction of
financial performance goals of the Company, shall be subject to the Company’s
policy on recoupment or clawback of executive incentive compensation, as such
policy may be amended from time to time (the

 

2



--------------------------------------------------------------------------------

“Clawback Policy”), and that the Executive shall be obligated to repay to the
Company, any and all amounts received with respect to the Performance Bonus or
performance-based equity awards, to the extent such a repayment is required by
the terms of the Clawback Policy.

(d) Equity Awards. The Executive will be granted equity awards under the
Company’s 2012 Amended and Restated Equity Incentive Plan consisting of
(i) stock options to purchase 300,000 shares of the Company’s common stock at an
exercise price equal to the fair market value of the common stock on the
Effective Date of this Agreement, which stock options shall vest is six
installments of 50,000 shares each every six months after the Effective Date,
provided the Executive has continued his employment with the Company through
such dates, and (ii) 30,000 shares of restricted stock of the Company, vesting
in two installments on the six month and twelve month anniversaries of the
Effective Date. The stock option and restricted stock awards shall be made
pursuant to separate award agreements and be subject to the terms of such
agreements and the terms of the Company’s 2012 Amended and Restated Equity
Incentive Plan.

(e) Benefits. The Executive shall be entitled to participate in all group
insurance, vacation, retirement and other employee benefits established by
Company for its full time employees generally, on terms comparable to those
provided to such employees from time to time by the Company. Nothing in this
Agreement will preclude the Company from terminating or amending any employee
benefit plan so as to change eligibility or other requirements or eliminate,
reduce or otherwise change any benefit, provided that such termination or
amendment applies equally to the Executive and other full time employees of the
Company.

The Executive shall be entitled to four weeks paid vacation per calendar year
plus such sick leave as provided in accordance with Company policies.

(f) Reimbursement of Business Expenses. The Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the written
policies of the Company as in effect from time to time.

5. CONFIDENTIAL INFORMATION. The Executive agrees that during and after his
employment with the Company, he will hold in the strictest confidence, and will
not use (except for the benefit of the Company, or any of the Company’s
subsidiaries or affiliates) or disclose to any person, firm, or corporation any
Company Confidential Information except as necessary in carrying out his work
for the Company. The Executive understands that his unauthorized use or
disclosure of Company Confidential Information during his employment may lead to
disciplinary action, up to and including immediate termination and legal action
by the Company. The Executive understands that “Company Confidential
Information” means any non-public information that relates to the actual or
anticipated business, research or development of the Company, or subsidiaries or
affiliates (collectively, for the purposes of this section, the “Company”), or
to the Company’s technical data, trade secrets, or know-how, including, but not
limited to, research, product plans, or other information regarding the
Company’s products or services and markets therefor, customer lists and
customers (including, but not limited to,

 

3



--------------------------------------------------------------------------------

customers of the Company on which the Executive called or with which he may
become acquainted during the term of his employment), software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, and other business
information; provided, however, Company Confidential Information does not
include any of the foregoing items to the extent the same have become publicly
known and made generally available through no wrongful act of the Executive or,
to the extent known by the Executive, of others. The Executive understands that
nothing in this Agreement is intended to limit employees’ rights to discuss the
terms, wages, and working conditions of his employment, as protected by
applicable law.

The Executive recognizes that the Company may have received and in the future
may receive from third parties associated with the Company, e.g., the Company’s
customers, suppliers, licensors, licensees, partners, or collaborators
(“Associated Third Parties”), their confidential or proprietary information
(“Associated Third Party Confidential Information”). By way of example,
Associated Third Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties.
The Executive agrees at all times during his employment with the Company and
thereafter to hold in the strictest confidence, and not to use or to disclose to
any person, firm, or corporation, any Associated Third Party Confidential
Information, except as necessary in carrying out his work for the Company
consistent with the Company’s agreement with such Associated Third Parties. The
Executive further agrees to comply with any and all written Company policies and
guidelines that may be adopted from time to time regarding Associated Third
Parties and Associated Third Party Confidential Information. The Executive
understands that his unauthorized use or disclosure of Associated Third Party
Confidential Information or violation of any Company policies during his
employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company.

Upon termination of his employment with the Company, the Executive will promptly
deliver to the Company, and will not keep in his possession, recreate, or
deliver to anyone else, any and all Company property, including, but not limited
to, Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by him pursuant to his employment with the Company,
obtained by him in connection with his employment with the Company, or otherwise
belonging to the Company, its successors, or assigns. The Executive also
consents to an exit interview to confirm his compliance with this Section 5, if
requested by the Company.

Notwithstanding the foregoing, the Executive shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and(ii)
solely for the purpose of reporting or investigating a suspected violation of

 

4



--------------------------------------------------------------------------------

law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. In addition, if the Executive
should file a lawsuit for retaliation by the Company for reporting a suspected
violation of law, the Executive may disclose the trade secret to the Executive’s
attorney and use the trade secret information in the court proceeding, if the
Executive (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

6. INTELLECTUAL PROPERTY RIGHTS. Any and all concepts, improvements, computer
software, articles, pamphlets, brochures, marketing plans, or other information
(collectively, “Developments”) which the Executive discovers, edits or develops
during the Term of his/her employment, which relates to or is useful in
connection with the business of Company, shall be deemed work for hire and shall
be the sole and exclusive property of the Company. The Executive hereby assigns,
transfers and conveys to the Company all right, title and interest in, and to
all such Developments. The Executive shall make full disclosure thereof to the
Company and shall do such acts and deliver all such instruments as the Company
shall reasonably require of Executive, at the Company’s expense, to effect such
ownership and to enable the Company to file and prosecute applications for and
to acquire, maintain and enforce any and all patents, trademark, registrations
or copyrights under United States or foreign law with respect to such
Developments or to obtain any extension, valid action, reissuance, continuance
or renewal of any such patent, trademark or copyright.

7. NON-COMPETITION AND NON-SOLICITATION COVENANTS. As additional consideration
to the Company for entering this Agreement, the Executive covenants that during
the Restricted Period (as defined below), he shall not:

(a) compete against the Company, or any subsidiary or affiliate of the Company
that is engaged in the Business (as defined below) (collectively, the
“Applicable Entities”), either directly or indirectly, by taking employment,
gratuitously assisting or serving as an independent contractor, consultant,
partner, director or officer with a competitor of any of the Applicable
Entities, or starting his own business that would compete directly or indirectly
with any of the Applicable Entities, or have a material interest in any
business, corporation, partnership, limited liability company or other business
entity which competes directly or indirectly with any of the Applicable
Entities. For purposes of this covenant, the term “the Business” shall mean
developing, producing, designing, providing, soliciting orders for, selling,
distributing, or marketing Company Products and Services in any state of the
United States of America in which any of the Applicable Entities does business.
For purposes hereof, “Company Products and Services” means any novel antibiotics
used to treat infectious diseases, treatments for oral mucositis and proprietary
probiotics specifically designed to enhance oral health for humans and pets,
(i) which the Company currently anticipates developing, producing, designing,
providing, marketing, distributing or selling, (ii) which the Company and any
Applicable Entities develop, produce, design, provide, market or distribute
while Executive is employed by the Company or is otherwise providing services to
the Company, or (iii) that compete with any of the products and services of the
Company and Applicable Entities referenced in (i) or (ii) above. For the purpose
of defining and enforcing this covenant, the competitors of the Applicable
Entities will be identified at

 

5



--------------------------------------------------------------------------------

the time the Company seeks enforcement of this covenant. This determination
shall be based on the then-existing market area of the Applicable Entities at
the time enforcement of this covenant is sought. Notwithstanding the foregoing,
investment by the Executive constituting less than five percent (5%) of the
outstanding securities in a publicly-traded entity that may compete with the
Applicable Entities shall not constitute a violation of this Section 7(a) as
long as the Executive is not actively involved in such entity’s business.

(b) solicit or encourage, or attempt to solicit or encourage, any current
customer or vendor of the Company or any of the Applicable Entities to do
business with any person or entity in competition with any of the Applicable
Entities or to reduce the amount of business which any such customer or vendor
has customarily done or contemplates doing with any of the Applicable Entities,
whether or not the relationship between any of the Applicable Entities and such
customer or vendor was originally established in whole or in part through the
Executive’s efforts; provided, however, that this Section 7(b) shall not be
interpreted as preventing the Executive from conducting a business that does not
consist of the Business conducted by the Applicable Entities with any customers
or vendors of the Applicable Entities; or

(c) solicit or encourage, or attempt to solicit or encourage, any employee of
the Company or any of the Applicable Entities, whether as an officer, employee,
consultant, agent or independent contractor, or any person who was so employed
or engaged at any time during the six (6) month period prior to the date of the
Executive’s solicitation, to leave his or her employment with the Company or any
of the Applicable Entities, to cease providing services to the Company or any of
the Applicable Entities, or to accept employment with any other person or
entity; provided however, that general solicitations not specifically targeted
to employees of the Company or any of the Applicable Entities shall not
constitute a breach of this Section 7(c).

These covenants not to compete and not to solicit shall apply during the entire
Term of the Executive’s employment with the Company and for a period of twelve
(12) months following the date on which Executive is last employed by the
Company (the “Restricted Period”). In the event of a breach by the Executive of
any of the covenants in this Section 7, the term of the Restricted Period will
be extended by the period of the duration of such breach.

The Executive agrees that the relevant public policy and legal aspects of
covenants not to compete have been discussed with him and that every effort has
been made to limit the restrictions placed upon Executive to those that are
reasonable and necessary to protect the legitimate interests of the Company, and
the other Applicable Entities. The Executive acknowledges that, based upon his
education, experience, and training, the non-compete and non-solicitation
provisions of this Section 7 will not prevent the Executive from earning a
livelihood and supporting the Executive and his family during the relevant time
period.

The existence of a claim, charge, or cause of action by the Executive against
the Company, or any other Applicable Entity shall not constitute a defense to
the enforcement by the Company, or any other Applicable Entity of the foregoing
restrictive covenants, but such claim, charge, or cause of action shall be
litigated separately.

 

6



--------------------------------------------------------------------------------

If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, the court is hereby expressly authorized to modify this
Agreement or to interpret this Agreement to extend only over the maximum period
of time, range of activities, or geographic areas as to which it may be
enforceable.

8. TERMINATION OF EMPLOYMENT. Notwithstanding anything else contained in this
Agreement, the Term of Executive’s employment under this Agreement may be
terminated prior to the end of the Term stated in Section 3 above upon the
earliest to occur of the events described in Subsections 8(a) or 8(b) below. To
terminate the Executive’s employment with the Company and the Term pursuant to
this Section 8, the terminating party shall provide to the other party a written
notice of termination (a “Termination Notice”), which shall (i) indicate the
specific termination provision of this Agreement relied upon, (ii) briefly
summarize the facts and circumstances that provide the bases for such
termination, (iii) specify the termination date in accordance with the
requirements of this Agreement, and (iv) otherwise comply with any
notice-related term in this Agreement applicable to the specific type of
termination.

(a) Termination by the Company. The Company may terminate the Executive’s
employment with the Company and the Term under this Agreement:

 

  (1) Upon the Executive’s Disability (as defined below), such termination to be
effective on the date of written notice by the Company that the Executive’s
employment is being terminated as a result of such Disability or such later date
as may be specified in writing by the Company;

 

  (2) Upon the Executive’s death, to be effective immediately upon the date of
death;

 

  (3) For Cause (as defined below), which termination shall be effective on the
date specified in the Termination Notice;

 

  (4) If the Board determines in good faith that Company is unable to continue
to pay the level of compensation due to the Executive under Section 4 of this
Agreement, whether as a result of the Company’s failure to obtain additional
equity funding as needed to sustain its operations, or otherwise; or

 

  (5) By the Company for any reason other than under Subsections (a)(1), (2),
(3) or (4), or for no reason (it being understood that Executive’s employment is
“at will”), upon written notice by the Company to the Executive that the
Executive’s employment is being terminated, which termination shall be effective
on the date of such notice or such later date as may be specified in writing by
the Company.

 

7



--------------------------------------------------------------------------------

(b) Definition of “Disability.” For purposes of this Agreement, “Disability”
shall mean the Executive’s incapacity or inability to perform his duties and
responsibilities as contemplated under this Agreement with any reasonable
accommodation that the Company may be required to provide in accordance with the
Americans with Disabilities Act for one hundred twenty (120) consecutive days or
for more than one hundred twenty (120) days within any one (1) year period
(cumulative or consecutive) due to impairment to his physical or mental health.
For this purpose, the Executive shall be presumed to have suffered a Disability
if he is determined to be entitled to Social Security disability benefits by the
Social Security Administration. The Executive hereby consents to a medical
examination and consultation, at the Company’s sole expense, regarding his
health and ability to perform as aforesaid.

(c) Definition of “Cause.” The Company shall have “Cause” to terminate the
Executive only for any of the following reasons:

(i) the commission of an act of fraud, embezzlement, theft or proven dishonesty,
or any other illegal act or practice (whether or not resulting in criminal
prosecution or conviction), including theft or destruction of property of the
Company or a subsidiary, or any other act or practice which the Committee shall,
in good faith, deem to have resulted in the recipient’s becoming unbondable
under the Company or any subsidiary’s fidelity bond;

(ii) the willful engaging in misconduct which is deemed by the Committee, in
good faith, to be materially injurious to the Company or any subsidiary,
monetarily or otherwise, including, but not limited to, improperly disclosing
trade secrets or other confidential or sensitive business information and data
about the Company or any subsidiaries and competing with the Company or any
subsidiaries, or soliciting employees, consultants or customers of the Company
or any subsidiaries in violation of law or any employment or other agreement to
which the recipient is a party;

(iii) the continued failure or habitual neglect by a person who is an Employee
to perform his or her duties with the Company or any subsidiary; or

(iv) other disregard of rules or policies of the Company or any subsidiary, or
conduct evidencing willful or wanton disregard of the interests of the Company
or any subsidiary.

(d) Termination Notice and Cure. Notwithstanding the foregoing subsection (c) of
this Section 8, “Cause” shall not be deemed to have occurred, and the Company
shall be deemed to have irrevocably waived their right to terminate the
Executive’s employment with the Company and the Term under this Agreement with
respect thereto, unless: (i) the Company has provided the Executive with a
Termination Notice describing one or more of the grounds set forth in
Section 8(c) as soon as reasonably practicable, but in no event later than one
hundred fifty (150) days after the Board first receives notice of the grounds
for termination (as applicable), (ii) if such ground is capable of being cured,
the Executive has failed to cure such ground within a period of thirty (30) days
from the date of such written notice, and (iii) the Company terminates the
Executive’s employment with the Company within nine (9) months from the date on
which the Board first received notice of the event constituting Cause.

 

8



--------------------------------------------------------------------------------

9. SEVERANCE PAY.

(a) In the event the Executive’s employment with the Company is terminated by
the Company during the Term for Cause (as defined in Section 8(c) above), or by
the Executive, the compensation and benefits the Executive shall be entitled to
receive from the Company shall be limited to:

(i) his then-current annual base salary pursuant to Section 4 through the date
of termination, payable in accordance with the Company’s standard payroll
practices;

(ii) any reimbursable expenses for which the Executive has not yet been
reimbursed as of the date of termination; and

(iii) any other rights and vested benefits (if any) provided under employee
benefit plans and programs of the Company, determined in accordance with the
applicable terms and provisions of such plans and programs.

Any Performance Bonus under Section 4(b) earned for a prior year but not yet
paid by the Company shall be forfeited if the Executive’s employment with the
Company is terminated by the Company for Cause or is terminated by the Executive
prior to the date the Compensation Committee has certified that the requirements
for the Performance Bonus for the prior year were met.

(b) If the Executive’s employment with the Company is terminated during the Term
by the Company without Cause, in addition to the amounts in Subsection (a) of
this Section 9, the Executive shall also be entitled to receive severance pay
equal to six (6) months of his annual base salary pursuant to Section 3, at the
rate in effect on the date of termination. In addition, the Executive shall also
be entitled to receive upon termination any Performance Bonus that, as of the
date of termination, has been earned by the Executive but has not yet been paid
by the Company to the Executive. This severance pay shall be paid to the
Executive in equal increments in accordance with the Company’s standard payroll
practices, within sixty (60) days after the date of the termination of the
Executive’s employment with the Company, but no earlier than fifteen (15) days
after the Executive’s execution and non-revocation of the Release described in
Subsection (c) of this Section 9.

(c) Notwithstanding anything in this Agreement to the contrary, it will be a
condition to the Executive’s right to receive any severance benefits under
Subsection (b) of this Section 9 that he execute and deliver to the Company a
general release of all claims against the Company, its officers, directors,
employees and affiliates, in the form attached hereto as Exhibit A, as amended
from time to time in a manner satisfactory to the Company (the “Release”) upon
his separation from service, and that he does not revoke the Release during the
fifteen (15) day period thereafter. Subject to Section 14 below, the severance
payments under this Section 9 will be made no earlier than fifteen (15) days
after the Executive has executed, delivered and not revoked the Release as
required under this Section 9.

 

9



--------------------------------------------------------------------------------

10. CHANGE OF CONTROL

(a) If the Executive’s employment with the Company is terminated by the Company
without Cause during the period of ninety (90) days following a Change in
Control of the Company (as that term is defined below), in addition to the
amounts in Subsection (a) of Section 9, but in lieu of any severance payments
under Subsection (b) of Section 9, the Executive shall be entitled to receive a
severance payment equal to the sum of (i) six (6) months of his annual base
salary pursuant to Section 4, at the higher of the base salary rate in effect on
the date of termination or the base salary rate in effect immediately before the
effective date of the Change of Control, and (ii) the Executive’s Performance
Bonus for the year which includes the effective date of the Change in Control,
payable at the target level of performance. This severance pay shall be paid to
the Executive in cash in a single lump sum payment, within sixty (60) days after
the date of the termination of the Executive’s employment with the Company, but
no earlier than fifteen (15) days after the Executive’s execution and
non-revocation of the Release. In addition, the Executive shall also receive in
the same payment the amount of any Performance Bonus that, as of the date of
termination, has been earned by the Executive but has not yet been paid by the
Company to the Executive.

(b) If the Executive holds any stock options or other stock awards granted under
the Company’s 2012 Equity Incentive Plan which are not fully vested at the time
his employment with the Company is terminated by the Company without Cause
during the period of ninety (90) days following a Change in Control, such equity
awards shall become fully vested as of the termination date.

(c) For purposes of this Agreement, the term “Change in Control” shall mean a
transaction or series of transactions which constitutes a sale of control of the
Company, a change in effective control of the Company, or a sale of all or
substantially all of the assets of the Company, or a transaction which qualifies
as a “change in ownership” or “change in effective control” of the Company or a
“change in ownership of substantially all of the assets” of the Company under
the standards set forth in Treasury Regulation section 1.409A-3(i)(5).

(d) If any severance payments otherwise payable to the Executive under this
Agreement in connection with a Change in Control would, when combined with any
other payments or benefits the Executive becomes entitled to receive that are
contingent on the same Change in Control (such payments and benefits to be
referred to as “Parachute Payments”) would: (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code; and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the cash severance payments payable to the Executive under
Subsection (a) of this Section 10 shall be reduced to such extent which would
result in no portion of such severance benefits being subject to the Excise Tax
under Section 4999 of the Code (the “Reduced Amount”). Any determination of the
Excise Tax or the Reduced Amount required under this Section 10(d) shall be made
in writing by the Company’s independent public accountants, whose determination
shall be conclusive and binding upon the Company and the Executive for all
purposes. For purposes of making the calculations required by this
Section 10(d), the accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the

 

10



--------------------------------------------------------------------------------

application of Sections 280G and 4999 of the Code. The Company and the Executive
shall furnish such information and documents as the accountants may reasonably
request in order to make a determination under this Section 10(d). The Company
shall bear all costs the accountants may reasonably incur in connection with any
calculations contemplated by this Section 10(d).

11. NO BREACH. The Executive hereby represents to the Company that: (i) the
execution and delivery of this Agreement by the Executive and the performance by
the Executive of the Executive’s duties hereunder shall not constitute a breach
of, or otherwise contravene, the terms of any other agreement or policy to which
the Executive is a party or otherwise bound except for agreements entered into
by and between the Executive and the Company or any other member of the
Company’s group pursuant to applicable law, if any; (ii) that the Executive has
no information (including, without limitation, confidential information and
trade secrets) relating to any other person or entity that would prevent, or be
violated by, the Executive entering into this Agreement or carrying out his
duties hereunder; (iii) that the Executive is not bound by any confidentiality,
trade secret or similar agreement (other than this) with any other person or
entity except for the Company or other member(s) of the Company’s group, as the
case may be.

12. NOTICES. All notices or communications required by or bearing upon this
Agreement or between the Parties shall be in writing and shall be deemed duly
given (i) on the date of delivery if delivered personally, (ii) on the first
(1st) business day following the date of dispatch if delivered using a next-day
service by a recognized next-day courier or (iii) on the earlier of confirmed
receipt or the fifth (5th) business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice delivered to their respective addresses set
forth below:

 

  (a) if to the Executive, to:

Alan Joslyn

1309 Heller Drive

Yardley, PA 19067

 

  (b) if to the Company, to:

Oragenics, Inc.

4902 Eisenhower Boulevard, Suite 125

Tampa, FL 32202

Attn: Chairman of the Board

13. NON-ASSIGNMENT. The Executive and the Company acknowledge the unique nature
of services to be provided by the Executive under this Agreement, the high
degree of responsibility borne by him and the personal nature of his
relationship to the Company’s business and customers. Therefore, the Executive
and the Company agree that Executive may not assign this Agreement or any of his
rights or responsibilities hereunder without the prior

 

11



--------------------------------------------------------------------------------

written consent of the Company. Similarly, the Company may not assign this
Agreement or any of its rights or responsibilities hereunder without the prior
written consent of the Executive except to another entity that survives a
merger, acquisition or consolidation with the Company or which otherwise
succeeds to all or substantially all of the Company’s assets or business. Any
purported assignment in violation hereof is void.

14. COMPLIANCE WITH SECTION 409A OF THE CODE. The Executive and the Company
acknowledge that each of the payments and benefits promised to Executive under
this Agreement must either comply with the requirements of Section 409A of the
Code (“Section 409A”), and the regulations thereunder or qualify for an
exception from compliance. To that end, the Executive and the Company agree that
the severance payments described in Sections 9 and 10 are intended to be
excepted from compliance with Section 409A as either short-term deferrals
pursuant to Treasury Regulation Section 1.409A-1(b)(4) or separation pay
pursuant to Treasury Regulation Section 1.409A-1(b)(9).

In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred to and
paid on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if the Executive is a specified employee (within the
meaning of Treasury Regulation Section 1.409A-1(i)) of the Company on the date
of his separation from service, the first day of the seventh month following the
Executive’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A.

15. INJUNCTIVE RELIEF. The Executive acknowledges and accepts that his
compliance with Sections 5, 6 and 7 is an integral part of the consideration to
be received by the Company and is necessary to protect the equity value,
business and goodwill and other proprietary interests of the Company. The
Executive and the Company each acknowledge that a breach by the other Party of
this Agreement (including a breach by the Executive of Sections 5, 6 and 7 will
result in irreparable and continuing damage to the other Party for which the
remedies at law will be inadequate, and agrees that, in the event of any breach
by the other Party of this Agreement, the non-breaching Party shall be entitled
to injunctive relief and to have this Agreement specifically performed, which
shall be in addition to, and not in lieu of, any other relief to which such
Party shall be entitled.

16. ENFORCEABILITY. If any provision of this Agreement shall be found by a court
with proper jurisdiction to be invalid or unenforceable, in whole or in part,
then such provision shall be deemed to be modified, narrowed, or restricted only
to the limited extent and in the manner necessary to render the same valid and
enforceable, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified, narrowed, or restricted.

 

12



--------------------------------------------------------------------------------

17. GENERAL PROVISIONS.

(a) This agreement shall be governed by the laws of the State of Florida,
without giving effect to any principles of conflicts of law that would result in
application of the law of any other jurisdiction.

(b) This Agreement represents the sole agreement of the Executive and the
Company concerning the subject matter hereof and supersedes all prior
communications, representations and negotiations, whether oral or written,
concerning such subject matter.

(c) This Agreement can only be modified or amended by the written consent of
both Executive and the Company hereto which states that it constitutes an
amendment hereto.

(d) No purported waiver of any provision of this Agreement shall be legally
effective unless upon the Party providing such waiver has duly executed and
delivered to the other Party a written instrument which states that it
constitutes a waiver of one or more provisions of this Agreement and specifies
the provision(s) that are being waived. Failure by either Party to pursue
remedies or assert rights under this Agreement shall not be construed as waiver
of that Party’s rights or remedies, nor shall a Party’s failure to demand strict
compliance with the terms and conditions of this Agreement prohibit or estop
that Party from insisting upon strict compliance in the future.

(e) This Agreement shall bind the Parties’ respective heirs, successors,
representatives and permitted assigns

(f) No Person other than Parties and their respective heirs, successors,
representatives and permitted assigns of the parties is a party to, or shall
otherwise have any rights with respect to, this Agreement.

(g) This Agreement may be executed in any number of counterparts and it shall
not be necessary for the parties to execute any of the same counterparts hereof.
Counterparts to this Agreement may be delivered via facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above, to be effective on the Effective Date, for the purposes
herein contained.

 

COMPANY – Oragenics, Inc.      EXECUTIVE By:  

  /s/ Michael Sullivan

    

/s/ Alan Joslyn

  Michael Sullivan, Chief Financial Officer      Alan Joslyn

 

14



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

In exchange for the consideration set forth in Section 9 of the Executive
Employment Agreement dated as of June 6, 2016 (the “Employment Agreement”)
between Alan Joslyn (“Executive”) and Oragenics, Inc., (the “Company”), the
Executive, for himself and his heirs, assigns, executors and administrators,
shall waive and release the Company, and its successors and assigns, as well as
any subsidiary of the Company, and its respective officers, directors, agents,
shareholders and employees (the “Company Released Parties”), from any and all
Claims and Controversies as defined herein, with the exception of claims arising
directly out of the Company’s obligations under Section 9, of the Employment
Agreement.

For the purposes hereof, the term “Claims and Controversies” means any and all
claims, debts, damages, demands, liabilities, benefits, suits in equity,
complaints, grievances, obligations, promises, agreements, rights,
controversies, costs, losses, remedies, attorneys’ fees and expenses, back pay,
front pay, severance pay, percentage recovery, injunctive relief, lost profits,
emotional distress, mental anguish, personal injuries, liquidated damages,
punitive damages, disability benefits, interest, expert fees and expenses,
reinstatement, other compensation, suits, appeals, actions, and causes of
action, of whatever kind or character, including without limitation, any
dispute, claim, charge, or cause of action arising under the Civil Rights Act of
1964, Title VII, 42 U.S.C. §§ 2000e et seq., as amended (including the Civil
Rights Act of 1991), the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 et seq., as
amended, the Equal Pay Act of 1963 (EPA), 29 U.S.C. §§ 201 et seq., as amended,
the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq., as
amended, the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101
et seq., as amended, the Rehabilitation Act of 1973, 29 U.S.C. §§ 794 et seq.,
as amended, the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§
1001 et seq., as amended, the Consolidated Budget and Reconciliation Act of 1985
(COBRA), §§ 1161 et seq., as amended, the Fair Labor Standards Act (FLSA), 29
U.S.C. §§ 201 et seq., as amended, the Family and Medical Leave Act (FMLA), 29
U.S.C. §§ 2601 et seq., as amended, the Labor Management Relations Act (LMRA),
29 U.S.C. §§ 141 et seq., as amended, the Employee Polygraph Protection Act, 29
U.S.C. §§ 2001 et seq., as amended, the Racketeer Influenced and Corrupt
Organizations Act (RICO), 18 U.S.C. §§ 1961 et seq., as amended, the
Occupational Safety and Health Act (OSHA), 29 U.S.C. §§ 651 et seq., as amended,
the Electronic Communications Privacy Act, 18 U.S.C. 2510 et seq., and 2701 et
seq., as amended, the Uniform Services Employment and Re-Employment Rights Act,
38 U.S.C. §§ 4301 et seq., as amended, the Sarbanes-Oxley Act, 18 U.S.C. §
1514A, as amended, the Florida Civil Rights Act (“FCRA”), Chapter 760, Florida
Statutes (or such comparable Pennsylvania law as applicable), the Genetic
Information Non-Discrimination Act (“GINA”), 42 U.S.C. 2000ff, et seq.;
Florida’s Minimum Wage Act, §§448.109 and 448.110 (or such comparable
Pennsylvania law as applicable) all other applicable state and federal fair
employment laws, state and federal equal employment opportunity laws, and state
and federal labor statutes and regulations, and all other constitutional,
federal, state, local, and municipal law claims, whether statutory, regulatory,
common law (including without limitation, breach of the Employment Agreement,
other breach of express or implied contract, wrongful discharge in violation of
public policy, breach of covenant of good faith and fair dealing, promissory
estoppel, quantum meruit, fraud, fraud in the

 

A-1



--------------------------------------------------------------------------------

inducement, fraud in the factum, statutory fraud, negligent misrepresentation,
defamation, libel, slander, slander per se, retaliation, tortuous interference
with prospective contract, tortuous interference with business relationship,
tortuous interference with contract, invasion of privacy, intentional infliction
of emotional distress, and any other common law theory of recovery, whether
legal or equitable, negligent or intentional), or otherwise, whether known or
unknown to the Executive, foreseen or unforeseen, fixed or contingent,
liquidated or unliquidated, directly or indirectly arising out of or relating to
any and all disputes now existing between the Executive on the one hand, and the
Company on the other hand, whether related to or in any way growing out of,
resulting from or to result from the Executive’s employment with and/or
termination from the Company, for or because of any matter or thing done,
omitted, or allowed to be done by the Company, for any incidents, including
those past and present, which existed or may have existed at any time prior to
and/or contemporaneously with the execution of this Release, including all past,
present, and future damages, injuries, costs, expenses, attorney’s fees, other
fees, effects and results in any way related to or connected with such
incidents.

The Executive understands that the Executive is releasing Claims and
Controversies of which the Executive may not be aware. This is the Executive’s
knowing and voluntary intent, even though the Executive recognizes that someday
the Executive might learn that some or all of the facts that the Executive
currently believes to be true are untrue and even though the Executive might
then regret having signed this Release. Nevertheless, the Executive is assuming
that risk and the Executive agrees that this Release shall remain effective in
all respects in any such case. It is further understood and agreed that the
Executive is waiving all rights under any statute or common law principle which
otherwise limits application of a general release to claims which the releasing
party does not know or suspect to exist in his favor at the time of signing the
release which, if known by him, would have materially affected his settlement
with the party being released and the Executive understands the significance of
doing so.

Neither the Executive nor his heirs, agents, representatives or attorneys have
filed or caused to be filed any lawsuit, with respect to any Claims and
Controversies that the Executive is releasing in this Agreement. Nothing in this
Release is intended to limit in any way the Executive’s right or ability to file
a charge or claim of discrimination with the U.S. Equal Employment Opportunity
Commission (“EEOC”) or comparable state or local agencies. These agencies have
the authority to carry out their statutory duties by investigating the charge,
issuing a determination, filing a lawsuit in federal or state court in their own
name or taking any other action authorized under these statutes. The Executive
retains the right to participate in any such action. The Executive retains the
right to communicate with the EEOC and comparable state or local agencies and
such communication can be initiated by him or in response to the government and
is not limited by any non-disparagement or confidentiality obligation under this
Release. The Executive hereby waives and releases his right to recover money or
other relief in any action that might be brought on his behalf by any other
person or entity including, but not limited to, the State of Florida, EEOC, the
Department of Labor or any other federal, state or local agency or department.

The Executive has twenty-one (21) calendar days from the date the original
Release was given to him,                     , 20    , to consider this Release
before signing it. The twenty-one (21) day period expires on
                    , 20    . The Executive may use as much or as little of this
twenty-one (21) day period as he wishes before signing. Any change in this
Release, material or

 

A-2



--------------------------------------------------------------------------------

otherwise, does not restart the 21 day period. If the Executive does not sign
and return this Release within this twenty-one (21) day period, it will not
become effective or enforceable and Executive will not receive all of the
benefits described in this Release.

This Release may be revoked by the Executive for a period of seven (7) calendar
days following the execution of the Release (the “Revocation Period”). No
payments shall be made and the Release shall not become effective or enforceable
until the Revocation Period has expired. Any such revocation must be
communicated in writing to the Company. Any such revocation must be received by
the Company no later than the next business day after the Revocation Period
expires.

The Company has advised the Executive to consult with an attorney prior to
executing the Release. The Executive acknowledges and represents that he (a) has
fully and carefully read this Release prior to signing it, (b) has been, or has
had the opportunity to be, advised by independent legal counsel of his own
choice as to the legal effect and meaning of each of the terms and conditions of
this Release, and (c) is signing and entering into this Release as a free and
voluntary act without duress or undue pressure or influence of any kind or
nature whatsoever and has not relied on any promises, representations or
warranties regarding the subject matter hereof other than as set forth in this
Release.

 

EXECUTIVE

 

Dated:          

         

 

A-3